Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 recites a method for enabling data transfer between an untrusted entity and a storage device accessible to a computing device, the method comprising, at the computing device: 
receiving a pointer that references a storage location on the storage device, wherein the pointer is output by a buffer cache implemented in a kernel space of the computing device; 
in response to receiving the pointer: generating, based on the pointer, an abstract reference object, and generating a buffer object that provides access to the storage location; 
sharing access to the buffer object with a first process implemented in a user space of the computing device, wherein: 
the first process includes a first reference table, and the abstract reference object is inserted into the first reference table; 
transmitting a service request to the first process over a messaging protocol, wherein the service request includes the abstract reference object; and 
initializing the buffer object by associating the abstract reference object with the buffer object.
When considering claim 1 as a whole, the prior art of record does not teach the limitations: receiving a pointer that references a storage location on the storage device, wherein the pointer is output by a buffer cache implemented in a kernel space of the computing device; in response to receiving the pointer: generating, based on the pointer, an abstract reference object, and generating a buffer object that provides access to the storage location; sharing access to the buffer object with a first process implemented in a user space of the computing device, wherein: the first process includes a first reference table, and the abstract reference object is inserted into the first reference table; transmitting a service request to the first process over a messaging protocol, wherein the service request includes the abstract reference object; and initializing the buffer object by associating the abstract reference object with the buffer object.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 9 and 16, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136